218 F.3d 684 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.Carl L. LEDFORD and  Shane A. Thomas,    Defendants-Appellants.
Nos. 99-1648, 99-1922
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 25, 1999Decided June 27,  2000

Appeals from the United States District Court  for the Northern District of Indiana, Fort Wayne  Division.  No. 97 CR 31--William C. Lee, Chief Judge.
Before EASTERBROOK, MANION, and ROVNER,  Circuit Judges.
ROVNER, Circuit Judge.


1
Carl Ledford and  Shane Thomas robbed a bank in Fort Wayne,  Indiana. Both men were armed, and in the  course of the robbery, Thomas injured  both a customer and a bank employee with  his handgun. Based upon a bystander's 911  call, the authorities were able to stop  the men's car as they attempted to make a  getaway. A brief inspection of the  automobile trunk revealed a firearm, a  bag full of cash, and other incriminating  evidence. A jury later convicted them of  committing bank robbery by force and  violence, or by intimidation, 18 U.S.C.  sec. 2113(a), and using a firearm during  and in relation to a crime of violence,  18 U.S.C. sec. 924(c). In calculating the   sentencing range for each defendant, the  district court found that they had  inflicted bodily injuries in the course  of the robbery, and that their offense  levels should be adjusted accordingly.  See U.S.S.G. sec. 2B3.1(b)(3)(A) (1998).  Ledford and Thomas now challenge both  their convictions and sentences, arguing  that the district court should have  suppressed the evidence discovered in the  warrantless inspection of the car trunk  and that in passing sentence the court  improperly held them responsible for  inflicting injuries on the bank patron  and employee.    We affirm.

I.

2
In the early afternoon of November 17,  1997, Ledford and Thomas backed a car up  to the entrance of the Standard Federal  Bank in the Waynedale section of Fort  Wayne and walked into the bank. Both men  carried handguns. Both were dressed in  dark clothing and had covered their  faces, one with a white hockey mask and  the other with a black stocking cap and  blue head covering with eye holes cut  into it.


3
Upon entering the bank, they shouted at  everyone to get down on the floor. Thomas  struck one of the patrons, Donald McAfee,  in the chest with his forearm, fist, and  gun. McAfee suffered a contusion on his  chest, and he was later hospitalized for  examination when he complained of chest  pains. Thomas subsequently took savings  counselor Kamie Arnold with him to the  bank vault and, after ordering her to  open it, pressed his gun into the small  of her back and pushed her into the jamb  of the vault door. That shove resulted in  bruises to Arnold's hand, arm, and her  upper body. Arnold was unable to access  the cash in the vault, however, prompting  Thomas to assault her twice more with the  gun: once he placed it against her head,  threatening to kill her, and a second  time he shoved the gun into her ribs,  demanding more money. Thomas finally let  Arnold be after bank teller Marjorie  Creager screamed at him that the vault  was inaccessible. In the end, Ledford and  Thomas managed only to steal the money  that was stored in the tellers' drawers.


4
Ledford and Thomas left the bank with  $6,000 to $7,000 in cash, including some  bait bills ($10 bills whose serial  numbers were recorded by the bank). But  their ill-gotten prosperity proved to be  short-lived.


5
Car salesman Mark Sieger was sitting in  his car watching the bank when the  defendants emerged. His suspicions had  been aroused moments earlier when the  defendants cut him off at a traffic light  near the bank, almost hitting him. (As  the car passed him, he noticed that one  of the two occupants had braided hair.)  Sieger had pulled his car over when he  saw the men back their car up to the bank  entrance and enter the bank, leaving the  car doors open. He noticed one of the  defendants put something over his head as  they walked into the bank. By the time  Thomas and Ledford returned to their car,  Sieger had already dialed 911 on his cell  phone to report his suspicion that a  robbery was underway. He saw that one of  the men was carrying a bag, the other a  gun. As the defendants proceeded to flee  the scene in their car, Sieger followed  them in his own vehicle. Moments later he  saw the defendants pull into the parking  lot of an apartment complex, access the  trunk of a beige- or champagne-colored  Cadillac Seville, and then continue their  flight in the Cadillac. He reported this  to the 911 dispatcher, with whom he had  remained on the line, and resumed  pursuit. Sieger lost sight of the  Cadillac briefly during the chase, but  subsequently re-acquired it. (He  recognized the car by its damaged  driver's-side door.)


6
Meanwhile, the police had been apprised  over the radio of what Sieger had  observed. Detective Mack Page of the Fort  Wayne Police Department spotted the  Cadillac and pulled his vehicle behind  it. Page activated his emergency lights  and siren. Sieger subsequently reported  to the 911 dispatcher that a police car  had pulled in between his own car and the  Cadillac he was following. This  information was in turn broadcast by the  police dispatcher, and Page heard the  report. At this point, the Cadillac was  stopped for a red traffic right. After  Fort Wayne police officer Darryl Caudill  and Indiana State Trooper Daniel Taylor  pulled up and joined Page, the three  officers stepped out of their cars,  pointed their guns at the Cadillac, and  ordered the occupants out of the vehicle.  This took place eight minutes after the  robbery occurred.


7
One at a time, Ledford and Thomas  stepped out of the Seville with their  arms raised. Page took custody of a gun  that was tucked into Thomas' belt. The  police placed the defendants under  arrest, handcuffed them, and placed them  in police cars. Sieger subsequently  identified Ledford and Thomas as the two  men he had seen leaving the bank. He made  that identification based on their  clothes and Thomas' braided hair.


8
With Thomas and Ledford in custody, the  officers shifted their attention to the  Cadillac. Purportedly for their own  safety and to confirm that there was  neither an additional suspect nor a  hostage in the trunk of the car, the  officers decided to inspect it. Fort  Wayne police detective Wayne Kelly opened  the trunk while Page, Taylor, and Caudill  (and possibly other officers) stood by  with their guns aimed at it. No person  was discovered inside, and the trunk was  closed after a moment. While the trunk  was open, however, the officers  collectively noticed that it contained a  gun, a bag containing loose U.S.  currency, a hockey mask, and a black knit  cap. Kelly subsequently opened the trunk  for a second time to show another officer  where the second gun was and then re-  closed it after being admonished by his  superiors.


9
The officers later obtained a search  warrant for the car. In the passenger  compartment of the Cadillac, the police  discovered a black stocking cap with a  pair of gloves and a blue head covering  balled up inside of the cap, a black  hooded sweatshirt, and a pair of white  gloves. Within the trunk, they found a  handgun, a knit cap with eye slits, a  hockey mask, and a plastic bag containing  $6,537 in cash, including $40 in bait  money. A grand jury eventually indicted  Ledford and Thomas on the robbery and  firearm charges.


10
Ledford and Thomas moved unsuccessfully  to suppress the evidence seized from the  trunk of the Cadillac. They argued that  the police officers lacked the probable  cause necessary to make their initial  warrantless inspection of the trunk. But  after an evidentiary hearing, Judge Lee  concluded that the facts known to the  officers by the time the trunk was opened  supplied probable cause to believe that  the trunk contained contraband and/or  evidence of the bank robbery.  Alternatively, the judge believed that  the possibility that there might be a  firearm and/or another suspect or hostage  within the trunk justified the  warrantless search. The contents of the  trunk were therefore admitted at trial,  and as we have noted, a jury found both  Ledford and Thomas guilty.


11
Judge Lee sentenced Ledford and Thomas  to prison terms of 147 months, and 181  months, respectively. The pre-sentence  reports indicated that the defendants had  injured the bank employee and customer,  rendering a two-level increase in the  sentencing level appropriate pursuant to  section 2B3.1(b)(3)(A) of the Sentencing  Guidelines. The defendants objected to  the enhancement, but after briefing and  the presentation of testimony the court  overruled the objections in a written  opinion. Judge Lee sentenced each  defendant at the high end of the  sentencing range in view of the ruthless  manner in which the men had treated the  patrons and employees of the bank.

II.
A.  Motion to Suppress

12
Ledford and Thomas contend that the  preliminary, warrantless inspection of  the trunk of their automobile violated  their rights under the Fourth Amendment.  After an evidentiary hearing, Judge Lee  concluded that the search was supported  on either of two grounds: (1) the  officers conducting the search had  probable cause to believe that the trunk  of the automobile contained evidence of  the bank robbery; and (2) the possibility  that there might be a firearm in the  trunk of the car amounted to an exigent  circumstance permitting the search, as  did the possibility that an accomplice or  hostage might be secreted in the trunk.  R. 49 at 6-9. As we noted above,  Detective Kelly actually opened the trunk  of the car not once, but twice, before a  search warrant was obtained. Judge Lee  believed that probable cause supported  the second as well as the first search of  the trunk, id. at 10, but that in any  event the second search yielded nothing  that the first had not already revealed,  rendering the fruits of the latter search  admissible under the independent source  rule, id. at 10-11 (citing Nix v.  Williams, 467 U.S. 431, 104 S. Ct. 2501  (1984), and United States v. Gravens, 129 F.3d 974, 981 (7th Cir. 1997), cert. denied, 523 U.S. 1035, 118 S. Ct. 1333  (1998)). The defendants do not contest  the judge's reasoning as to this second  search. Therefore, we need only consider  whether the police were justified in  opening the trunk of the defendants' car  in the first instance. Our review is, of  course, de novo. Ornelas v. United  States, 517 U.S. 690, 116 S. Ct. 1657  (1996).


13
As all parties agree, a police officer  may search an automobile without a  warrant, so long as the search is  supported by probable cause. See, e.g.,  Maryland v. Dyson, 527 U.S. 465, 466-67,  119 S. Ct. 2013, 2014 (1999) (per  curiam); Wyoming v. Houghton, 526 U.S. 295, 300-01, 119 S. Ct. 1297, 1300-01  (1999). "Probable cause to search exists  if, given the totality of the  circumstances, there is 'a fair  probability that contraband or evidence  of a crime will be found in a particular  place.'" United States v. Young, 38 F.3d 338, 340 (7th Cir. 1994), quoting  Illinois v. Gates, 462 U.S. 213, 238, 103 S. Ct. 2317, 2332 (1983); United States  v. Patterson, 65 F.3d 68, 71 (7th Cir.  1995), cert. denied, 516 U.S. 1061, 116 S. Ct. 740 (1996); see also Brinegar v.  United States, 338 U.S. 160, 175-76, 69 S. Ct. 1302, 1310-11 (1949). An  automobile search justified by probable  cause may extend to any part of the  vehicle in which evidence or contraband  might be concealed, including, of course,  the trunk of the car. See Houghton, 526 U.S. at 300-01, 119 S. Ct. at 1300-01;  United States v. Ross, 456 U.S. 798, 820-  21, 102 S. Ct. 2157, 2170-71 (1982).


14
Here, Judge Lee concluded that probable  cause supported the decision to open and  inspect the trunk of the defendant's  automobile. In so concluding, the judge  focused on what was known not to  Detective Kelly, who did not testify at  the suppression hearing, but to Detective  Page, who was present at the scene and  had his gun pointed at the trunk when  Kelly opened it.


15
Detective Page knew the following from  information disseminated by Police  Dispatch: the Standard Federal Bank had  been robbed at gunpoint; the robbers were  two black males; the robbers had changed  cars to a champagne-colored Cadillac; the  robbers had opened the trunk of the  Cadillac; a citizen was following the  robbers from the robbery scene and  relaying information by cell phone; the  Cadillac was traveling in the same  direction and same road as the Cadillac  Detective Page had spotted; the Cadillac  he was following contained two black  males; and at the time Detective Page  activated his lights and siren, the  citizen on the cell phone reported that a  police car was now in between the  Cadillac and the citizen. After stopping  the Cadillac, Detective Page found that  one of the suspects was in possession of  a handgun.


16
R. 49 at 7-8. This information, Judge Lee  reasoned, supplied the officers jointly  with "plenty of probable cause" to  believe that the trunk of the Cadillac  contained the stolen money and other  evidence of the robbery. Id. at 8.


17
The flaw in the district judge's  rationale, as the defendants see it, lies  in its focus on what Page knew, as  opposed to Kelly. It was Kelly who opened  the trunk of the car, Ledford and Thomas  emphasize. What Page knew was therefore  irrelevant, because he did not conduct  the search. And because Kelly did not  testify at the suppression hearing, the  record tells us nothing about what he  knew. The government responds that it is  not Kelly's knowledge alone, but "the  collective knowledge of the law  enforcement officers" that the court must  look to in determining whether probable  cause existed to conduct the search.  Government Br. 17; see, e.g., Tangwell v.  Stuckey, 135 F.3d 510, 517 (7th Cir.  1998); United States v. Nafzger, 974 F.2d 906, 910-16 (7th Cir. 1992); United  States v. Edwards, 885 F.3d 377, 382 (7th  Cir. 1989); United States v. Rodriguez,  831 F.2d 162, 165-66 (7th Cir. 1987),  cert. denied, 485 U.S. 965, 108 S. Ct. 1234 (1988). But according to Leford and  Thomas, the collective knowledge of Page  and Kelly's other colleagues will not  validate the search absent some evidence  that this knowledge was communicated to  Kelly. See Edwards, 885 F.2d at 382.


18
We reject the defendants' argument, for  two reasons. First, Ledford and Thomas  have never asserted, until now, that the  validity of the search turns on Kelly's  knowledge alone. Although it was quite  clear from the hearing below that the  government was relying on the knowledge  of Kelly's fellow officers to establish  probable cause (see Tr. Feb. 27, 1998;  see also R. 48 at 5-6), the defendants  never suggested that what those officers  knew must be disregarded (see R. 45).  Consequently, the district court was  never asked to consider the extent to  which Kelly was acting based on the  collective knowledge of his colleagues.  Second, the record makes clear that Kelly  and the other officers jointly conducted  the search of the automobile trunk. That  it happened to be Kelly who actually  opened the trunk does not necessarily  signify that he alone conducted the  search, rendering his knowledge the sole  relevant subject of inquiry. On the  contrary, the record reveals that as  Kelly opened the trunk, Page and at least  two other officers stood nearby with  their guns pointed at the trunk, lest an  accomplice be discovered inside.  Moreover, Page and two other officers  described what they observed inside the  trunk once Kelly had opened it. These  facts suggest that the officers were  acting jointly in the search of the  trunk, and indeed the defendants point to  nothing that suggests otherwise. Because  the search was a joint endeavor, the  court may properly consider what Page and  the other officers knew. See Edwards, 885 F.2d at 383 (imputing knowledge of one  arresting officer to another, "because  they made the arrest together"). Were it  otherwise, the validity of such jointly-  conducted searches might turn on the  fortuity of which officer happened to  open a trunk or door, notwithstanding the  fact that he and his colleagues were  acting in concert. As there is no dispute  that the facts known to Page and the  others supplied probable cause to search  the trunk, Judge Lee was correct to  conclude that probable cause supported  the search.


19
Having affirmed the probable cause  determination, we need not consider  whether exigent circumstances permitted  the search or, alternatively, whether the  evidence discovered within the trunk  would inevitably have been discovered by  way of an inventory search, as the  government also asserts.


20
B. Sentencing Enhancement for Injury  Inflicted by Gun


21
In calculating the sentencing range for  each defendant, the probation officer  proposed, and the district court applied,  a two-level enhancement pursuant to  Guidelines section 2B3.1(b)(3)(A) because  the defendants had inflicted bodily  injury upon one or more persons.1  Ledford and Thomas objected to the  enhancement, but after taking testimony  on the subject, the court concluded that  both the bank customer, McAfee, and the  savings counselor, Arnold, had suffered  "bodily injuries" sufficiently serious to  warrant the enhancement. In a written  opinion, the court reasoned:


22
Ledford makes reference to the definition  of bodily injury set forth in U.S.S.G.  sec. 1B1.1, commentary B, identifying  bodily injury as "any significant injury;  e.g., an injury that is painful and  obvious, or is of [a] type for which  medical attention ordinarily would be  sought." Memorandum at 1-2. However,  Ledford proceeds to admit that McAfee  received medical treatment. Id. at 2. For  its part, the Government notes that  McAfee, after being struck in the chest  with a firearm, suffered chest pain and  had to be transported to a hospital where  he underwent several hours of tests.  Memorandum at 3. Arnold's injuries  included bruises from being struck with a  gun in the head and rib area. Id. McAfee  and Arnold, then, suffered injuries that  were painful, obvious, and required  medical attention, meeting the criteria  in the definition Ledford himself offers.  Besides this, the Government provides  cases indicating that bumps and bruises  and injuries that don't necessarily  require medical attention can constitute  bodily injury under U.S.S.G. sec.  2B3.1(b)(A) (United States v. Hamm, 13 F.3d 1126, 1127 (7th Cir. 1994)); so do  slaps in the face (United States v.  Greene, 964 F.2d 911, 912 (9th Cir.  1992)) and hitting someone's head or hip  (United States v. Fitzwater, 896 F.2d 1009, 1012 (6th Cir. 1990). Memorandum at  3. The injuries which McAfee and Arnold  suffered, then, fall well within the  range of bodily injuries contemplated by  U.S.S.G. sec. 2B3.1(b)(3)(A).


23
R. 75 at 5.


24
The defendants make two challenges to  the bodily injury enhancement. Ledford  and Thomas both argue in the first  instance that the court made no findings  of fact, linked to the record evidence,  in support of the enhancement. See Fed. R.  Crim. P. 32(c)(1). Thomas additionally  argues that because the court employed a  six-level enhancement pursuant to  Guidelines section 2B3.1(b)(2)(B) for the  use of a firearm during the robbery in  calculating his sentencing range (see  n.1, supra), the two-level enhancement  for the bodily injuries that he inflicted  with the gun amounts to impermissible  double-counting. We find no merit in  either argument.


25
We believe that the district court's  written opinion, the relevant portion of  which we have recounted above, reflects  findings adequate to sustain the bodily  injury enhancement. It may be true, as  the defendants suggest, that the district  court judge did not make formal, explicit  findings of fact and did not specifically  cite the evidence that he chose to  credit. That level of detail is not  invariably required, however. See United  States v. McKinney, 98 F.3d 974, 981-82  (7th Cir. 1996), cert. denied, 520 U.S. 1110, 117 S. Ct. 1119 (1997). There can  be no doubt in this case that the court  found the defendants responsible for  assaulting both McAfee and Arnold, and  further found that these assaults  resulted in injuries that were  sufficiently "significant" to justify  imposition of the two-level enhancement  under section 2B3.1(b)(3)(A). See R. 75  at 5; see also Ledford Sentencing Tr. 6,  Thomas Sentencing Tr. 10. Further,  although the court's opinion makes  references to the assertions that the  parties made in their briefs, we reject  the defendants' suggestion that the court  relied on the briefs alone in imposing  the enhancement. The court obviously  heard and weighed the evidence presented  to it; its citation to the parties'  briefs simply reflects a careful and  balanced consideration of the parties'  arguments. Finally, although the  defendants posit that the court may have  made findings that are inconsistent with  the record evidence, we are satisfied  that any discrepancies are immaterial. In  particular, although the record does not  indicate that Thomas actually struck  Arnold in the head with his gun,2 and  although McAfee arguably was merely  examined and observed when hospitalized,  rather than "treated" (a point we do not  reach), the record nonetheless  establishes that McAfee was struck in the  chest, and that Arnold was shoved against  the vault door jamb, and that both were  injured as a result--Arnold suffered  bruising on her side and arm, and McAfee  suffered a contusion on his chest. Our  precedents, as the district court  recognized, make clear that such injuries  are cognizable as significant bodily  injuries for which the enhancement may be  imposed. See United States v. Hargrove,  201 F.3d 966, 969-70 (7th Cir. 2000);  United States v. Pandiello, 184 F.3d 682,  685-86 (7th Cir. 1999); Hamm, 13 F.3d at  1127-28.


26
Imposition of the bodily injury  enhancement, in addition to the  enhancement for "otherwise using" a  firearm, does not amount to impermissible  double-counting as Thomas argues. As our  opinion in United States v. Swoape, 31 F.3d 482, 483 (7th Cir. 1994),  recognizes, section 2B3.1(b)(2) focuses  on the use of the firearm (or another  dangerous weapon), without regard to  whether or not injury results. Accord  United States v. Perkins, 89 F.3d 303,  310 (6th Cir. 1996). By contrast, section  2B3.1(b)(3) is quite obviously concerned  with the consequences of a defendant's  conduct. See Swoape, 31 F.3d at 483.  Thomas could have "used" his firearm in a  way that injured no one. The fact that  his use resulted in significant injuries  to both McAfee and Arnold justifies the  additional enhancement pursuant to the  bodily injury guideline.

III.

27
We AFFIRM the defendants' convictions and  sentences.



Notes:


1
 Where, as here, the defendant has been convicted  of using or carrying a firearm during and in  relation to a crime of violence in violation of  section 924(c) as well as the underlying crime of  violence itself (in this case, bank robbery),  section 2K2.4, Application Note 2, of the  Guidelines calls upon the court to use two  alternate means of calculating the sentencing  range. The purpose of this exercise is to ensure  that the defendant does not receive a more  lenient sentence by virtue of his additional  conviction under section 924(c) than he would if  convicted of the underlying offense alone. See  U.S.S.G. sec. 2K2.4 comment. (n.2) (1998); United  States v. Patterson, 215 F.3d 776, 785-87  (7th Cir. June 1); United States v. Seawood, 172 F.3d 986, 990 (7th Cir. 1999).
In the absence of the section 924(c)  conviction, the court would normally enhance the  offense level for the underlying crime of  violence based on the defendant's use of the  firearm. If the defendant has also been convicted  under section 924(c), however, these enhancements  will not apply, because the statute mandates a  60-month consecutive sentence for the firearm  conviction. See sec. 2K2.4(a) & comment. (n.2);  Patterson, 215 F.3d at 785-86. Yet, in a few  cases, the enhancements would actually lengthen  the defendant's sentence by more than the 60  months that the statute imposes. Id. This is what  presents the possibility of a lesser sentence by  virtue of the additional conviction under section  924(c). Id. at 786-87.
Thus, where the underlying crime is bank  robbery, as it is here, the court must first  ascertain what the offense level would be  pursuant to the robbery guideline, section 2B3.1,  exclusive of any of the firearms-related  enhancements specified in subsections (b)(2)(A)  through (F) of the guideline; the court then adds  to the resulting sentencing range the mandatory  sentence of 60 months specified by 18 U.S.C. sec.  924(c)(1)(A)(i). The court must next calculate  what the offense level and resulting sentencing  range would be under section 2B3.1 including any  of the firearms-related enhancements called for  in subsections (b)(2)(A) through (F); and in this  calculation the mandatory sentence of 60 months  required by section 924(c)(1)(A)(i) is  disregarded. See sec. 2K2.4, comment. (n.2);  United States v. Triplett, 104 F.3d 1074, 1081  (8th Cir.), cert. denied, 520 U.S. 1236, 117 S.  Ct. 1837 (1997), and cert. denied, 520 U.S. 1270,  117 S. Ct. 2445 (1997).
If, as was true in this case, the first method  of calculating the offense level results in a  lower sentencing range than the second, then the  court may depart upward in order to correct the  disparity. sec. 2K2.4, comment. (n.2); Patterson, 215 F.3d at 786-87. Here, the district court  departed upward by one level in Ledford's case  and by two levels in Thomas' case to achieve that  end.
The bodily injury enhancement that we address  here was among the enhancements that the district  court applied when it calculated what the  sentencing range for each defendant would be in  the absence of the section 924(c) conviction. The  enhancement therefore contributed to the district  court's decision to depart upward. See R.75 at 6-  10.


2
 The summary of the offense conduct set forth in  the pre-sentence reports for both Ledford and  Thomas does state that Thomas struck Arnold in  the head with the gun. Ledford PSR para. 10;  Thomas PSR para. 10. That summary however, is  based solely on the version of the offense that  the prosecutor supplied to the probation officer.  See Ledford PSR para. 5; Thomas PSR para. 5.  However, what Ms. Arnold testified at trial, and  what she told the probation officer, was that  Thomas shoved a gun against her head, not that he  necessarily pistol-whipped her. See Trial Tr.  Aug. 11, 1998 at 71; Ledford PSR para. 17; Thomas  PSR para. 17. Nonetheless, she did suffer  bruising and pain to her head as a result. See  Ledford PSR para.para. 10, 17; Thomas PSR  para.para. 10, 17.